








Employee option








REWALK ROBOTICS LTD.
2014 INCENTIVE COMPENSATION PLAN
Notice of Option Grant


Participant:        [•]
Company:        ReWalk Robotics Ltd.
Notice:
You have been granted the following Incentive Stock Option to purchase Shares in
accordance with the terms of the Plan, this Notice of Option Grant and the
Incentive Stock Option Award Agreement attached hereto as Schedule A (this
Notice of Option Grant, together with the Incentive Stock Option Award
Agreement, this “Agreement”).

Type of Award:
Incentive Stock Option

Plan:    ReWalk Robotics Ltd. 2014 Incentive Compensation Plan
Grant:            Date of Grant: [•], 2014
Option Price per Share: US$[•]
Total Number of Shares Under Option:  [•]


Exercisability:
Subject to the terms of the Plan and this Agreement, you may exercise your
Option on and after the dates set forth below in the Vesting Schedule as to that
percentage of the Total Number of Shares Under Option set forth below opposite
each such date. You may exercise your Option to purchase any Shares as to which
your Option has become exercisable at any time and from time to time until your
Option terminates or expires.



Vesting Schedule:



1

--------------------------------------------------------------------------------




Date Insert dates - first anniversary of Date of Grant (25%), followed by last
day of each subsequent calendar quarter (6.25% each). Note: To be completed in
version attached to Board Resolutions.
Percentage
 
25%
 
6.25%
 
6.25%
 
6.25%
 
6.25%
 
6.25%
 
6.25%
 
6.25%
 
6.25%
 
6.25%
 
6.25%
 
6.25%
 
6.25%



Expiration Date:
Ten years from the Date of Grant, subject to earlier termination as set forth in
the Plan and this Agreement.

Acknowledgement
and Agreement:
The undersigned Participant acknowledges receipt of, and understands and agrees
to, the terms and conditions of this Agreement and the Plan.



REWALK ROBOTICS LTD.






By:
      Name:
      Title:
Date:


PARTICIPANT














Date:








































2

--------------------------------------------------------------------------------






Incentive Stock Option Award Agreement - Schedule A


REWALK ROBOTICS LTD.
2014 INCENTIVE COMPENSATION PLAN
Incentive Stock Option Award Agreement


This Incentive Stock Option Award Agreement, dated as of the Date of Grant set
forth in the Notice of Option Grant (the “Grant Notice”) to which this Incentive
Stock Option Award Agreement is attached as Schedule A, is made between ReWalk
Robotics Ltd. (the “Company”) and the Participant set forth in the Grant Notice.
The Grant Notice is included in and made part of this Agreement.
1.    Definitions. Capitalized terms used but not defined in this Agreement have
the meanings set forth in the Plan.


2.    Grant of the Option. Subject to the provisions of this Agreement and the
provisions of the Plan, the Company hereby grants to the Participant, pursuant
to the Plan, the right and option (the “Option”) to purchase all or any part of
the number of ordinary shares of the Company, par value NIS 0.01 each
(“Shares”), set forth in the Grant Notice at the Option Price per Share (“Option
Price”) set forth in the Grant Notice and on the other terms as set forth in the
Grant Notice.


3.    Exercisability of the Option. The Option shall become exercisable in
accordance with the exercisability schedule and other terms set forth in the
Grant Notice. The Option shall terminate on the Expiration Date set forth in the
Grant Notice, subject to earlier termination as set forth in the Plan and this
Agreement.


4.
Method of Exercise of the Option.



(a)    The Participant may exercise the Option, to the extent then exercisable,
in accordance with the terms and conditions of the Plan by delivering a written
or electronic notice to the Company in a form specified or accepted by the
Company, specifying the number of Shares with respect to which the Option is
being exercised and payment to the Company of the aggregate Option Price in
accordance with Section 4(b) hereof. Such notice must be signed by the
Participant or any other person then having the right to exercise the Option.


(b)    At the time the Participant exercises the Option, the Participant shall
pay the Option Price of the Shares as to which the Option is being exercised to
the Company (i) in United States dollars by personal check, bank draft, money
order or wire transfer of immediately available funds; or (ii) if permitted by
the Committee, and subject to any such terms, conditions and limitations as the
Committee may prescribe and to the extent permitted by applicable law, by any
other payment method described in Section 6.6 of the Plan.


(c)    The Company’s obligation to deliver the Shares to which the Participant
is entitled upon exercise of the Option is conditioned on the Participant’s
satisfaction in full to the Company of the aggregate Option Price of those
Shares and the required tax withholding related to such exercise.


5.    Change of Control. Notwithstanding any other provision of this Agreement,
the Option shall be subject to the Change of Control provisions set forth in
Article XIV of the Plan.


6.    Termination. Notwithstanding the provisions of Section 6.8 of the Plan,
upon the Participant’s Termination of Service for any reason other than by the
Company for Cause, the Option shall terminate and cease to be exercisable on the
date that is ninety (90) days after the date of the Participant’s Termination of
Service. Upon a Termination of Service by the Company for Cause, the Option
shall terminate and cease to be exercisable upon Termination.


7.    Transferability of the Option. The Option shall not be transferable
otherwise than by will or the laws of descent and distribution, and is
exercisable, during the lifetime of the Participant, only by the Participant;

3

--------------------------------------------------------------------------------




provided, however, that (a) the Option may be exercised after the Participant’s
death by the beneficiary most recently named by the Participant in a written
designation thereof filed by the Participant with the Company in accordance with
Article XII of the Plan[, and (b) the Committee may, in its discretion, permit
the Option to be transferred during the Participant’s lifetime subject to
Article XII of the Plan]. No transfer of the Option by will or the laws of
descent and distribution, or otherwise, shall be effective to bind the Company
unless the Committee is furnished with (as applicable): (i) written notice
thereof and with a copy of the will and/or such evidence as the Committee may
deem necessary to establish the validity of the transfer and (ii) an agreement
by the transferee to comply with all the terms and conditions of the Option that
are or would have been applicable to the Participant and to be bound by the
acknowledgements made by the Participant in connection with the grant of the
Option.


8.    Taxes and Withholdings. At the time of receipt of Shares upon the exercise
of all or any part of the Option, the Participant shall pay to the Company or an
Affiliate in cash, or make other arrangements, in accordance with Article XVI of
the Plan, for the satisfaction of, any taxes of any kind, and social security
payments due or potentially payable or required to be withheld with respect to
such exercise or Shares.


9.    No Rights as a Shareholder. Neither the Participant nor any other person
shall become the beneficial owner of the Shares subject to the Option, nor have
any rights to dividends or other rights as a shareholder with respect to any
such Shares, until the Participant has actually received such Shares following
the exercise of the Option in accordance with the terms of the Plan and this
Agreement.
10.    No Right to Continued Employment. Neither the Option nor any terms
contained in this Agreement shall confer upon the Participant any rights or
claims except in accordance with the express provisions of the Plan and this
Agreement, and shall not give the Participant any express or implied right to be
retained in the employment or service of the Company or any Affiliate for any
period, or in any particular position or at any particular rate of compensation,
nor restrict in any way the right of the Company or any Affiliate, which right
is hereby expressly reserved, to modify or terminate the Participant’s
employment or service at any time for any reason. The Participant acknowledges
and agrees that any right to exercise the Option is earned only by continuing as
an employee of the Company or an Affiliate at the will of the Company or such
Affiliate, or satisfaction of any other applicable terms and conditions
contained in the Plan and this Agreement, and not through the act of being
hired, being granted the Option or acquiring Shares hereunder.


11.    The Plan. By accepting any benefit under this Agreement, the Participant
and any person claiming under or through the Participant shall be conclusively
deemed to have indicated his or her acceptance and ratification of, and consent
to, all of the terms and conditions of the Plan and this Agreement and any
action taken under the Plan by the Board, the Committee or the Company, in any
case in accordance with the terms and conditions of the Plan. This Agreement is
subject to all the terms, provisions and conditions of the Plan, which are
incorporated herein by reference, and to such rules, policies and regulations as
may from time to time be adopted by the Committee. In the event of any conflict
between the provisions of the Plan and this Agreement, the provisions of the
Plan shall control, and this Agreement shall be deemed to be modified
accordingly. The Plan and the prospectus describing the Plan can be found [on
the Company’s HR intranet]. A paper copy of the Plan and the prospectus shall be
provided to the Participant upon the Participant’s written request to the
Company at the address set forth in Section 13 hereof.


12.
Compliance with Laws and Regulations.

(a)    The Option and the obligation of the Company to sell and deliver Shares
hereunder shall be subject in all respects to: (i) all applicable Federal and
state laws, rules and regulations and (ii) any registration, qualification,
approvals or other requirements imposed by any government or regulatory agency
or body which the Committee shall, in its discretion, determine to be necessary
or applicable. Moreover, the Option may not be exercised if its exercise, or the
receipt of Shares pursuant thereto, would be contrary to applicable law. If at
any time the Company determines, in its discretion, that the listing,
registration or qualification of Shares upon any national securities exchange or
under any state or Federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable, the Company shall not be required to
deliver any certificates for Shares to the Participant or any other person
pursuant to this Agreement unless and until such listing, registration,
qualification, consent or approval has been effected or obtained, or otherwise
provided for, free of any conditions not acceptable to the Company.
(b)    It is intended that the Shares received upon the exercise of the Option
shall have been registered under the Securities Act. If the Participant is an
“affiliate” of the Company, as that term is defined in Rule 144 under the
Securities Act (“Rule 144”), the Participant may not sell the Shares received
except in compliance with Rule 144. Any certificates representing Shares issued
to an “affiliate” of the Company may bear a legend setting

4

--------------------------------------------------------------------------------




forth such restrictions on the disposition or transfer of the Shares as the
Company deems appropriate to comply with Federal and state securities laws.
(c)    If at the time of exercise of all or part of the Option, the Shares are
not registered under the Securities Act, and/or there is no current prospectus
in effect under the Securities Act with respect to the Shares, the Participant
shall execute, prior to the delivery of any Shares to the Participant by the
Company pursuant to this Agreement, an agreement (in such form as the Company
may specify) in which the Participant represents and warrants that the
Participant is purchasing or acquiring the shares acquired under this Agreement
for the Participant's own account, for investment only and not with a view to
the resale or distribution thereof, and represents and agrees that any
subsequent offer for sale or distribution of any kind of such Shares shall be
made only pursuant to either (i) a registration statement on an appropriate form
under the Securities Act, which registration statement has become effective and
is current with regard to the Shares being offered or sold or (ii) a specific
exemption from the registration requirements of the Securities Act, but in
claiming such exemption the Participant shall, prior to any offer for sale of
such Shares, obtain a prior favorable written opinion, in form and substance
satisfactory to the Company, from counsel for or approved by the Company, as to
the applicability of such exemption thereto.
13.    Data Protection. By participating in the Plan, each Participant consents
to the collection, processing, transmission and storage by the Company or any
Affiliate, in any form whatsoever, of any data of a professional or personal
nature which is necessary for the purposes of administering the Plan. The
Company may share such information with any Affiliate, any trustee, its
registrars, brokers, other third-party administrator or any person who obtains
control of the Company or any Affiliate or any division respectively thereof.


14.    Notices. All notices by the Participant or the Participant’s successors
or permitted assigns shall be addressed to ReWalk Robotics Ltd., Kochav Yokneam
Building, Floor 6, P.O. Box 161, Yokneam Ilit 20692 Israel, Attention: [Chief
Financial Officer], or such other address as the Company may from time to time
specify. All notices to the Participant shall be addressed to the Participant at
the Participant’s address in the Company's records.


15.    Other Plans. The Participant acknowledges that any income derived from
the exercise of the Option shall not affect the Participant’s participation in,
or benefits under, any other benefit plan or other contract or arrangement
maintained by the Company or any Affiliate.




    











5